Citation Nr: 1235142	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  07-05 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, denied entitlement to PTSD.

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for PTSD, anxiety, and nightmares as encompassing entitlement to service connection for an acquired psychiatric disability, to include PTSD, regardless of the precise diagnosis. 

The Veteran provided testimony at a hearing before the Board at the RO in August 2012.  A transcript is of record.  

In August 2012, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

It appears that there are outstanding treatment records in this case.  In this regard, the Veteran stated during his Board hearing that he received treatment at the Vet Center in Gardena in or about 2007.  However, he submitted records from a Vet Center dated in 2004.  

A VA Form 21-4142, received in June 2005 provided authorization for VA to obtain the Gardena Vet Center Records.  The Veteran indicated that he had started treatment there in 2004 and was still being treated there at the time he submitted the authorization form.  Furthermore, VA medical center (VAMC) treatment records indicated in May 2006 that he was still attending group therapy.  

Additionally, the Board notes that a June 2004 Vet Center record indicated that a psychosocial evaluation had been completed; however, that evaluation is not of record.  

While the Veteran may have been mistaken about the dates of his treatment during the Board hearing, it still appears that there are outstanding records relevant to the claim.  VA has not yet attempted to obtain treatment records from the Vet Center despite being notified of that relevant treatment.  There is no indication that these records are unavailable.  

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained in accordance with 38 C.F.R. § 3.159 (2011). 

In addition, the Board finds that the VA examination conducted in July 2011 is inadequate for the purposes of determining the diagnosis and etiology of the Veteran's psychiatric symptoms.  The VA examiner concluded that the Veteran's psychiatric symptoms did not meet the diagnostic criteria for PTSD.  The examiner specifically cited the Veteran's VA psychiatrist, who had changed the diagnosis from PTSD to posttraumatic stress syndrome (PTSS).  

However, it is unclear from the VA psychiatry treatment records whether the psychiatrist meant that the Veteran never had PTSD or whether his symptoms had improved to the point that he no longer met the full diagnostic criteria for PTSD.  The Veteran filed his claim for service connection in April 2004.  The record reflects diagnoses of PTSD in May 2006, November 2006, and January 2007.  In April 2007, the diagnosis given was PTSS.   Additionally, the Veteran reported during the August 2012 hearing that his symptoms significantly improved once he started treatment with the VA psychiatrist.  This further suggests the possibility that the prior diagnoses of PTSD were valid and that the condition simply improved, as opposed to a case where the diagnosis was incorrect all along.  This distinction is important because to show a current disability for purposes of a claim for service connection, it is not necessary that the disability be present on the most recent examination.  Instead, it need only be shown that the disability was present at some point since the claim was filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

As the Veteran filed his claim for service connection in April 2004, an opinion must be obtained as to whether the Veteran met the criteria for PTSD at any time since April 2004.  

The Board also notes that on remand, if another diagnosis is demonstrated in any newly obtained records, an etiology opinion regarding that disability must also be provided.    

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should obtain all records pertaining to the Veteran's VA psychiatric treatment at the Vet Center in accordance with 38 C.F.R. § 3.159.  

If there are any records that cannot be obtained, advise the Veteran of this fact, of the efforts made to obtain the records, and any further efforts to obtain them.

2.  Once the above development has been completed, schedule the Veteran for a VA psychiatric examination with a qualified physician.  The examiner should review the claims folder and note such review in the examination report or in an addendum.  

The examiner should provide an opinion as to whether the Veteran has met the criteria for a diagnosis of PTSD at any point since he filed his claim in April 2004.  If not, the examiner should specify which of the criteria have not been met.  If the Veteran does meet the PTSD criteria, the examiner should specify the stressor(s) supporting the diagnosis and provide a detailed description of the stressor(s).  If, however, the diagnosis of PTSD is based upon a stressor involving fear of hostile military or terrorist activity, the examiner should so state.

The examiner should also provide an opinion as to whether any other currently diagnosed psychiatric disability, including any diagnosed upon examination and any listed in the Vet Center records, at least as likely as not (i.e., not an absolute certainty but a 50 percent or more probability) had its onset in service or is the result of a disease or injury in service.

The examiner should provide a rationale for each of the opinions that takes into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so. 

3.  The agency of original jurisdiction should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  After completion of all requested and necessary development, the RO should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


